Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				MAINTAINED REJECTION

	2.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or 	composition of matter, or any new and useful improvement thereof, may obtain a 	patent therefor, subject to the conditions and requirements of this title.

	Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  The claims recite a natural correlation between DNA content of bacteria-derived extracellular vesicles isolated from urine or stool, as determined by PCR amplification of 16S rDNA sequences, and colon tumor diagnosis.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active physical steps are 'isolating bacteria-derived extracellular vesicles from a subject sample comprising urine or stool' and 'extracting DNA from the bacteria-derived extracellular vesicles isolated from the subject sample', which were routine and conventional in the prior art as indicated by Jee et al. (US 2017/0369930, paragraphs 0005-0026, 0034-0039, 0045-0050, and Examples 1-8 on pages 3-5), and 'performing PCR on the extracted DNA using a pair of primers of SEQ ID NO:1 and SEQ ID NO:2', which was routine and conventional in the prior art as indicated by Gosiewski et al. (US 2018/0195111; see Example 2 on page 3 in which primers F and R near the top of column two are identical to instant SEQ ID NO:1 and 2).

				REPLY TO ARGUMENTS

	3.	With respect to the above rejection, the arguments of the response filed 07/09/21 have been fully considered, but are not found persuasive.  The response argues that the amended claim language limiting the claims to vesicles isolated from urine or stool samples makes the claims patent eligible as amounting to significantly more than the judicial exception.  However, this is not found convincing because this amended language pertains to the judicial exception itself, which is now a natural correlation between DNA content of bacteria-derived extracellular vesicles isolated from urine or stool, as determined by PCR amplification of 16S rDNA sequences, and colon tumor diagnosis.  In other words, the amended language further limits the previous judicial exception, but does not amount to significantly more than a judicial exception because the cited document Jee et al. discloses the routine and conventional isolation of vesicles from clinical samples such as urine and stool (see paragraphs 0045-0047).  Thus, it is believed that the amended claims are patent-ineligible.  

				CONCLUSION

	4.	Claims 9-15 are free of the prior art, but are rejected for another reason.  No claims are allowable.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/03/21

	/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637